             Case 2:20-cr-00018-JAM Document 17 Filed 06/19/20 Page 1 of 1




   Memorandum
   United States Attorney’s Office
   Eastern District of California



          2:20-CR-0018-JAM
 Subject: U.S. v. Paulette Carpoff                      Date:     June 19, 2020

                                                              Andre M. Espinosa
                                                              U.S. Attorney’s Office
           The Honorable John A. Mendez,                      Eastern District of California
 To:                                                    From:
           Courtroom Deputy Harry Vine                        501 I Street, Ste 10-100
                                                              Sacramento, California 95814
                                                              Telephone: (916) 554-2700

        The parties jointly request that the Court vacate the sentencing in this matter for defendant
Paulette Carpoff, currently scheduled for June 23, 2020, at 9:15a.m., and set a hearing for Status for
Judgment and Sentencing on December 15, 2020, at 9:15a.m.

        The defendant’s counsel has been contacted informally and will have additional notice through
this request and any further notice the Court files.

       Defendant Paulette Carpoff is currently not in custody.
